

117 HR 2770 IH: Healthy Flights Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2770IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. DeFazio (for himself, Mr. Larsen of Washington, Ms. Brownley, Mr. Carbajal, Mr. Cohen, Mr. DeSaulnier, Mr. Garamendi, Ms. Johnson of Texas, Mr. Kahele, Mr. Lowenthal, Ms. Newman, Ms. Norton, Mr. Payne, Mr. Sires, Ms. Strickland, Ms. Titus, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide for aviation system enhancements during public health emergencies, and for other purposes.1.Short titleThis Act may be cited as the Healthy Flights Act of 2021.2.Aviation system enhancements during public health emergencies(a)Public health emergenciesPart E of subtitle VII of title 49, United States Code, is amended by adding at the end the following: 502Public health emergencies50201. Authority of the FAA Administrator. 50202. Protective masks among airline passengers on board aircraft during public health emergencies. 50203. Protective masks in airports during public health emergencies. 50204. Protective masks and equipment among air carrier employees during public health emergencies. 50205. Protection of certain Federal Aviation Administration employees during public health emergencies. 50206. National aviation preparedness plan. 50207. Definitions. 50201.Authority of the FAA AdministratorWith respect to the occurrence of a pandemic or epidemic of an infectious disease, the Administrator shall have authority to impose, by emergency order or otherwise, such requirements related to the operation of a passenger or cargo aircraft of an air carrier in air transportation as the Administrator determines are necessary to protect the health and safety of air carrier crewmembers and passengers and to reduce the spread of such infectious disease through the aviation system.50202.Protective masks among airline passengers on board aircraft during public health emergencies(a)In generalDuring the period of any national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to a respiratory disease, each air carrier operating under part 121 of title 14, Code of Federal Regulations, shall require each passenger of such air carrier to wear a mask or protective face covering while such passenger is on board an aircraft of such air carrier.(b)Responsibilities(1)Air carrier responsibilitiesAn air carrier operating under part 121 of title 14, Code of Federal Regulations, shall—(A)notify the Administrator within 7 days of each instance in which a passenger violates the requirements of this section by providing the Administrator with such information regarding a violation as the Administrator may require;(B)designate an appropriate office or department of the air carrier to receive notifications from crewmembers under paragraph (2) and to provide information to the Administrator in accordance with this subsection; and(C)provide flight and cabin crewmembers with specific, easily followed instructions for contacting the office or department described in subparagraph (B) with a notification under paragraph (2).(2)Crewmember responsibilitiesNot later than the termination of passenger disembarkation from an aircraft described in subsection (a), the flight or cabin crew of such aircraft shall notify an employee of the air carrier office or department designated under paragraph (1) of each instance in which a passenger violates the requirements of this section and shall provide information necessary to identify the passenger who committed such violation.(c)ExceptionsAn air carrier may allow an individual to temporarily remove a mask or face covering required under subsection (a) only—(1)while consuming food or beverage;(2)to address a medical need that justifies temporary removal of the mask or face covering;(3)to don a supplemental oxygen mask in the event of a reduction in air pressure inside the cabin of an aircraft; or(4)for another reason identified by the Administrator in a regulation issued pursuant to this section.(d)Responsibilities to individuals with disabilities(1)Relationship to other lawsNothing in this section shall be construed to abridge any right, or excuse the performance of any duty, arising under section 41705 of this title or regulations promulgated pursuant to such section, including the duty of an air carrier to assist passengers covered under such section.(2)Additional duties of air carriersEach air carrier shall require employees and contractors of such air carrier to provide assistance to an individual described in section 41705(a) who requires such assistance—(A)in donning or removing a mask or face covering required under subsection (a);(B)in disinfecting or sanitizing an aisle chair, an airport push chair, or personal mobility aid or other device, if such personal mobility aid or other device was tendered to the air carrier for a flight and delivered to the individual after the flight’s arrival;(C)in taking any other reasonable measures, consistent with any applicable guidelines of the Centers for Disease Control and Prevention, necessary for the individual to reduce the chance of infection with a respiratory disease; and(D)in complying with any legal, air carrier, or airport requirement intended to reduce the spread of a respiratory disease.(3)Limited exceptionWith respect to an individual covered under section 41705 who is unable to wear a mask or face covering and objects to such a requirement, an air carrier may deny boarding to such individual for a flight in air transportation only if such air carrier performs the individualized analysis described under section 382.19(c) of title 14, Code of Federal Regulations, and concludes that the individual poses a direct threat pursuant to such analysis. Each air carrier shall develop policies and procedures to ensure that—(A)the outcome of such analysis is reliable, including through consultation with a medical consulting or advisory service to determine whether the individual poses a risk to others;(B)the individual and the air carrier’s employees or contractors are afforded an appropriate amount of time for such analysis before the departure of a flight; and(C)with respect to any individual who is permitted to board a flight without a mask or protective face covering, other reasonable measures are available to minimize the individual’s risk of infection and the risk of the individual spreading the respiratory disease.(e)Savings provisionNothing in this section shall be construed to prioritize any interest over the public interest in aviation safety or the health and safety of air carrier employees or contractors. 50203.Protective masks in airports during public health emergencies(a)In generalDuring the period of any national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to a respiratory disease, the operator of a covered airport shall require that any individual within any indoor public space on the airport premises and under the control of such operator is wearing a mask or other protective face covering except when such individual—(1)is consuming food or beverage;(2)is attending to a medical need that justifies temporary removal of the mask or face covering;(3)is directed to remove a mask or face covering by an air carrier employee, a law enforcement officer, or a person performing functions governed under chapter 449; or(4)has another reason identified by the Administrator in any regulations promulgated under this section.(b)Responsibilities to individuals with disabilities(1)Relationship to other lawsNothing in this section shall be construed to abridge any right, or excuse the performance of any duty, arising under any applicable requirements of chapter 126 of title 42 or, to the extent applicable, section 41705 of this title or regulations issued pursuant to such chapter or section.(2)Additional duties of airport operatorIf an employee or contractor of an airport operator is providing assistance to an air carrier passenger covered under chapter 126 of title 42 or section 41705 of this title, such employee or contractor shall assist such individual—(A)in donning or removing a mask or face covering required under subsection (a);(B)in taking any reasonable measures, consistent with any applicable guidelines of the Centers for Disease Control and Prevention, necessary for the individual to reduce the chance of infection with the disease; and(C)in complying with any legal, air carrier, or airport requirement intended to reduce the spread of the disease.50204.Protective masks and equipment among air carrier employees during public health emergencies(a)In generalDuring the period of any national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to a respiratory disease, each air carrier operating under part 121 of title 14, Code of Federal Regulations, shall—(1)require each cabin crewmember to wear a mask or protective face covering and permit such crewmember to wear protective eyewear or a face shield while on board an aircraft or in a vehicle of the air carrier;(2)require each flight crewmember to wear a mask or protective face covering and permit such crewmember to wear protective eyewear or a face shield while on board an aircraft but outside the flight deck of the air carrier or in a vehicle of the air carrier;(3)require each employee or contractor of the air carrier to wear a mask or protective face covering while within any indoor public space of a covered airport; (4)submit to the Administrator a proposal to permit flight crewmembers of the air carrier to wear a mask or protective face covering while at their stations in the flight deck of an aircraft of the air carrier, including a safety risk assessment with respect to such proposal;(5)provide flight and cabin crewmembers, airport customer service agents, and other employees whose job responsibilities involve interaction with passengers with masks or protective face coverings, gloves, and hand sanitizer and cleaning products, such as disinfecting wipes, with sufficient active ingredient content of the disinfectant to stop the spread of such respiratory disease, and provide training on the proper use of such items and equipment;(6)ensure aircraft, including the cockpit and cabin, operated by such carrier are cleaned, disinfected, and sanitized by cleaners who are not flight or cabin crewmembers after each use in accordance with Centers for Disease Control and Prevention guidance;(7)ensure enclosed facilities owned, operated, or used by such air carrier, including facilities used for flight or cabin crewmember training or performance of indoor maintenance, repair, or overhaul work, are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance;(8)provide air carrier employees whose job responsibilities involve cleaning, disinfecting, and sanitizing aircraft or enclosed facilities described in paragraphs (6) and (7) with masks or protective face coverings and gloves, and ensure that each contractor of the air carrier provides employees of such contractor with such materials; and(9)establish guidelines, or adhere to existing applicable guidelines, for notifying or contacting employees who may have come into physical contact or interaction with an employee who has been diagnosed with such respiratory disease.(b)Limited exceptionsThe requirement for cabin and flight crewmembers to wear a mask or protective face covering under subsections (a)(1) and (a)(2) shall not apply while—(1)consuming food or beverage;(2)addressing a legitimate medical need that justifies temporary removal of the mask or face covering;(3)donning a supplemental oxygen mask in the event of a reduction in air pressure inside the cabin;(4)assisting another crewmember or passenger in distress; or(5)performing another legitimate action identified by the air carrier or Administrator in any regulation issued pursuant to this section. 50205.Protection of certain Federal Aviation Administration employees during public health emergencies(a)In generalDuring the period of any national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to a respiratory disease, in order to maintain the safe and efficient operation of the air traffic control system, the Administrator shall—(1)provide air traffic controllers, aviation safety inspectors, and airway transportation systems specialists of the Administration with masks or protective face coverings, gloves, and hand sanitizer and cleaning products, such as disinfecting wipes, with sufficient active ingredient content of the disinfectant to stop the spread of such respiratory disease;(2)ensure air traffic control facilities are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance; and(3)provide employees of the Administration whose job responsibilities involve cleaning, disinfecting, and sanitizing facilities described in paragraph (2) with masks or protective face coverings and gloves, and ensure that each contractor of the Administration provides employees of such contractor with such materials.(b)Source of equipmentThe items described in subsection (a) may be procured or provided under such subsection through any sources available to the Administrator.50206.National aviation preparedness plan(a)In generalNot later than 1 year after the date of enactment of this section, the Secretary of Transportation, in coordination with the Secretary of Health and Human Services, the Secretary of Homeland Security, and the heads of such other Federal departments or agencies as the Secretary of Transportation considers appropriate, shall develop a national aviation preparedness plan for communicable disease outbreaks. (b)Contents of planThe plan developed under subsection (a) shall, at a minimum—(1)provide airports and air carriers with an adaptable and scalable framework with which to align the individual plans, including the emergency response plans, of such airports and air carriers and provide guidance as to each individual plan;(2)improve coordination among airports, air carriers, U.S. Customs and Border Protection, the Centers for Disease Control and Prevention, other appropriate Federal entities, and State and local governments and health agencies with respect to developing policies that increase the effectiveness of screening, testing, quarantining, and contact-tracing with respect to air carrier passengers;(3)to the extent practicable, improve coordination among relevant international entities;(4)ensure that frontline at-risk employees are equipped with appropriate personal protective equipment to reduce the likelihood of exposure to a covered communicable disease;(5)ensure frontline at-risk employees are sufficiently considered for prioritized access to necessary and available vaccines and therapeutics to reduce the effect and likelihood of exposure to and transmission of a covered communicable disease;(6)ensure aircraft and enclosed facilities owned, operated, or used by an air carrier or airport are cleaned, disinfected, and sanitized, and can have installed and maintained protective infrastructure where appropriate, in accordance with Centers for Disease Control and Prevention guidelines for preventing and containing the spread of covered communicable diseases;(7)identify and assign Federal agency roles in the development and deployment of emerging and existing solutions to reduce covered communicable diseases in the aviation ecosystem;(8)clearly delineate the responsibilities of the sponsors and operators of airports, air carriers, and Federal agencies in responding to a covered communicable disease;(9)incorporate the recommendations made by the Comptroller General of the United States to the Secretary of Transportation contained in the report titled Air Travel and Communicable Diseases: Comprehensive Federal Plan Needed for U.S. Aviation System's Preparedness, issued in December 2015 (GAO–16–127); and(10)consider the latest peer-reviewed scientific studies that address communicable disease with respect to air transportation.(c)ConsultationIn developing the plan under subsection (a), the Secretary of Transportation shall consult with aviation industry and labor stakeholders, including representatives of—(1)air carriers operating under part 121 of title 14, Code of Federal Regulations;(2)airport operators, including operators of large hub, medium hub, small hub, and nonhub commercial service airports;(3)labor organizations that represent airline pilots, flight attendants, air carrier airport customer service representatives, and air carrier maintenance, repair, and overhaul workers;(4)the labor organization certified under section 7111 of title 5 as the exclusive bargaining representative of air traffic controllers of the Federal Aviation Administration;(5)the labor organization certified under section 7111 of title 5 as the exclusive bargaining representative of airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration;(6)trade associations representing air carriers and airports; and(7)such other stakeholders as the Secretary considers appropriate.(d)ReportNot later than 30 days after the plan is developed under subsection (a), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes such plan.(e)Review of planNot later than 1 year after the date on which a report is submitted under subsection (d), and every 2 years thereafter, the Secretary shall review the plan included in such report and make changes by rule as the Secretary considers appropriate.(f)GAO studyNot later than 18 months after the date of enactment of this section, the Comptroller General shall conduct and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a study assessing the national aviation preparedness plan developed under subsection (a), including—(1)whether such plan—(A)is responsive to any previous recommendations relating to aviation preparedness with respect to an outbreak of a covered communicable disease or global health emergency made by the Comptroller General; and(B)meets the obligations of the United States under international conventions and treaties; and(2)the extent to which the United States aviation system is prepared to respond to an outbreak of a covered communicable disease.(g)DefinitionsIn this section:(1)Frontline at-risk employeeThe term frontline at-risk employee means—(A)an individual whose job duties require interaction with air carrier passengers on a regular and continuing basis and who is an employee of—(i)an air carrier;(ii)an air carrier contractor;(iii)an airport; or(iv)the Federal Government; or(B)an air traffic controller or systems safety specialist of the Federal Aviation Administration.(2)Covered communicable diseaseThe term covered communicable disease means a communicable disease that has the potential to cause an epidemic or pandemic of infectious disease that would constitute a public health emergency of international concern as declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d).50207.DefinitionsThe definitions in section 40102(a) of this title shall apply to terms in this chapter, except that the following terms have the following meanings: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.(2)Respiratory diseaseThe term respiratory disease means an infectious disease that is, or is reasonably believed to be, caused by a pathogen transmissible by aerosols or respiratory droplets expelled from the nose or mouth.(3)Covered airportThe term covered airport means a public-use airport that receives flights of an air carrier operating under the provisions of part 121 of title 14, Code of Federal Regulations.(4)SecretaryThe term Secretary means the Secretary of Transportation. .(b)Clerical amendmentThe analysis for subtitle VII of title 49, United States Code, is amended by adding at the end the following: 502. Public Health Emergencies 50201.(c)Interference with crewmembersSection 46504 of title 49, United States Code, is amended—(1)by inserting (a) In general.— before An individual; and(2)by adding at the end the following: (b)Failure To wear masks during public health emergencyFor purposes of subsection (a), an individual interferes with the performance of the duties of a flight crew member or flight attendant if such individual, without justification, disobeys a flight crew member’s or flight attendant’s instruction to wear a mask or protective face covering during the period of any national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to an infectious disease that is, or is reasonably believed to be, caused by a pathogen transmissible by respiratory droplets expelled from the nose or mouth..(d)Conforming amendmentSection 46301 of title 49, United States Code, is amended—(1)in subsection (a)(5) by inserting section 50202, section 50203, after chapter 451,; and(2)in subsection (d)(2) by inserting , section 50202, section 50203, after of this title. 3.Regulations for air carriers to reduce spread of infectious diseases(a)In generalIn coordination with the Director of the Centers for Disease Control and Prevention, the Secretary shall promulgate regulations requiring each air carrier operating under part 121 of title 14, Code of Federal Regulations, and operating aircraft with a seating capacity of 20 or more to implement appropriate measures on a flight in air transportation for the purpose of reducing the likelihood of any passenger or crewmember contracting an infectious disease. Such regulations shall be effective only during the period of a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to an infectious disease. (b)DeadlinesIn conducting the rulemaking required under subsection (a), the Secretary shall issue—(1)a notice of proposed rulemaking not later than 180 days after the date of enactment of this Act; and(2)a final rule not later than 1 year after the date of enactment of this Act.(c)ConsultationIn conducting the rulemaking proceeding required under subsection (a), the Secretary may consult with the heads of such other Federal departments or agencies as the Secretary considers appropriate.4.Study on transmission of infectious diseases in airplane cabins(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall seek to enter into an agreement with the National Academies to conduct a study on the transmission of infectious diseases, including respiratory diseases, in the cabins of passenger airplanes. (b)Parameters of studyThe study required under subsection (a) shall consider, at a minimum—(1)air flow patterns and humidity levels in the cabins of passenger airplanes and the extent to which such patterns and humidity levels increase or decrease the possibility that a passenger may be exposed to an airborne pathogen communicated by another individual on board a passenger airplane;(2)how uniformly the cabin air supply is completely exchanged and whether air in certain areas of the cabin is exchanged more quickly or slowly than in other areas of the cabin;(3)the extent to which various recirculation systems and the respective filtration systems of such recirculation systems increase or decrease the likelihood of exposure to a pathogen;(4)the extent to which the use of preconditioned air during embarkation and disembarkation changes the likelihood of a passenger’s exposure to a pathogen as opposed to the use of air conditioning packs fed by the auxiliary power unit; and(5)other variables that determine the likelihood of an individual’s exposure to a pathogen on a passenger airplane, including the use or location of personal air outlets, seating location, load factor, movement of cabin crewmembers and passengers throughout the cabin during the flight, embarkation, and disembarkation, testing and replacement frequency of air filters, types of face coverings worn, commonly touched surfaces, use or location of lavatories, and such other variables as the National Academies consider relevant.(c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall—(1)submit to the congressional committees of jurisdiction a report on the results of the study required under this section; and(2)publish such report on the website of the Federal Aviation Administration.5.Air carrier practices and airplane design improvements(a)In generalBased on the results of the study required under section 4 and such other information as the Administrator considers relevant, the Administrator shall identify and evaluate prospective air carrier practices or procedures, and prospective features in the design or configuration of cabin surfaces and air conditioning and pressurization systems in passenger airplanes, that would reduce the extent of transmission of pathogens within the cabin.(b)Report(1)Follow-up reportNot later than 270 days after the submission of the report under section 4(c), the Administrator shall publish a report that lists each practice, procedure, and feature that the Administrator considered under subsection (a), along with an assessment of the extent to which such practice, procedure, or feature would reduce the transmission of pathogens, irrespective of the cost of such implementing such practice, procedure, or feature.(2)Publication of reportThe Administrator shall—(A)transmit the report required under this subsection to the congressional committees of jurisdiction; and(B)publish such report on the website of the Federal Aviation Administration.(c)Rulemaking(1)In generalNot later than 60 days after the issuance of the report required under subsection (b), the Administrator shall initiate one or more rulemaking proceedings to—(A)amend part 25 of title 14, Code of Federal Regulations, to require that applications for new type certificates (including amended type certificates) for new passenger airplanes must include such features described in subsection (a) as the Administrator determines appropriate; and(B)require air carriers to implement such air carrier practices and procedures described in subsection (a) as the Administrator determines appropriate.(2)ExceptionNotwithstanding paragraph (1), the Administrator may decline to initiate a rulemaking proceeding under paragraph (1) if the Administrator—(A)determines that the practices, procedures, or features described under paragraph (1) would not reduce the transmission of pathogens on board passenger airplanes by a reasonable degree; and(B)not later than 60 days after the submission of the report required under subsection (b), submits to the congressional committees of jurisdiction a thorough justification describing in detail the Administrator’s rationale for declining to initiate a rulemaking proceeding.6.Center of Excellence for Infectious Disease Response and Prevention in Aviation(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a Center of Excellence for Infectious Disease Response and Prevention in Aviation (in this section referred to as the Center of Excellence).(b)FunctionsThe Center of Excellence established under this section shall—(1)study, and provide educational, technical, and analytical assistance to the Administrator on, the transmissibility of infectious diseases, including respiratory diseases, during air travel and such diseases’ effects on the United States aviation system and air commerce;(2)report to the Administrator on architecture, design, layout, technologies, industry practices, procedures, or policies, and other advancements that can be used by airports, air carriers, aircraft manufacturers, and other aviation stakeholders, as the case may be, to reduce the spread of infectious diseases during air travel; and(3)make recommendations to the Administrator on regulations, policies, and guidance the Administrator should develop or issue to meet the goals of this section.(c)Industry and labor participationThe Center of Excellence may request or receive data, statistics, or other information from aviation industry and labor stakeholders to help inform and carry out the functions described in this section. The Center of Excellence shall clearly disclose the source of any materials requested or received that inform the recommendations under subsection (b)(3).7.Cabin instruction for public health emergency announcements(a)In generalNot later than 14 days after the date of enactment of this Act, the Administrator shall initiate a rulemaking proceeding to amend the requirements for the briefing of passengers before takeoff under section 121.571 of title 14, Code of Federal Regulations, to include the announcements described in subsection (b).(b)Public health emergency announcementsDuring the period of any national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to a respiratory disease, each air carrier operating a passenger airplane under part 121 of title 14, Code of Federal Regulations, shall ensure that all passengers are orally briefed before each takeoff by the appropriate crewmember on each of the following:(1)An announcement of any temporary in-flight passenger requirements issued pursuant to section 50201 of title 49, United States Code, and proper compliance with such requirements.(2)An announcement demonstrating the requirements of, and proper compliance with, section 50202 of title 49, United States Code, including how and under what conditions face masks or protective face coverings must be worn and a statement that the regulations of the Federal Aviation Administration require passenger compliance with crewmember instructions concerning the use of protective masks.(3)An announcement of any fines that may be assessed for violating any of the in-flight passenger requirements issued pursuant to sections 50201 and 50202 of title 49, United States Code.8.DefinitionsFor purposes of this Act, the definitions in section 40102(a) of title 49, United States Code, shall apply to terms in this Act, except that the following terms have the following meanings:(1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.(2)Respiratory diseaseThe term respiratory disease means an infectious disease that is, or is reasonably believed to be, caused by a pathogen transmissible by aerosols or respiratory droplets expelled from the nose or mouth.(3)Congressional committees of jurisdictionThe term congressional committees of jurisdiction means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(4)Passenger airplaneThe term passenger airplane means a turbine-powered, transport-category airplane certificated under the provisions of subchapter C of title 14, Code of Federal Regulations, with a passenger seating capacity of 20 or more.(5)SecretaryThe term Secretary means the Secretary of Transportation.